PER CURIAM
Decedent had received old age assistance benefits and medical care from the state. The state filed two claims against her estate to recover compensation for the assistance provided. Shortly before her death, neighbors had obtained her signature on a deed which conveyed her personal residence, her only significant asset, to them. The personal representative for the estate hired an attorney, under a 40 percent contingency fee agreement, to file an action to set aside the conveyance for lack of consideration. The conveyance was set aside, and the state’s claims were allowed. However, the probate court reduced the state’s recovery by 40 percent to reflect the attorney fees. The state argues that the fees were an administrative expense incurred by the personal representative and should have been charged against the whole estate in accordance with the priority statute and not charged directly and solely to the property recovered. See ORS 115.125. We agree.
Reversed and remanded.